Exhibit 10.1

Set forth below is a list of each of the investors that executed a Subscription
Agreement, in the form attached hereto, with Casual Male Retail Group, Inc. (the
“Company”), the number of shares of the Company’s common stock to be purchased
by such investor and the aggregate purchase price to be paid by such investor
for such shares:

 

Investor

   Shares    Aggregate Purchase Price

Fidelity Capital Trust: Fidelity Small Cap Independence Fund

   1,500,000    $ 4,125,000.00

Variable Insurance Products Fund III: Value Strategies Portfolio

   81,755    $ 224,826.25

Fidelity Advisor Series I: Fidelity Advisor Value Strategies Fund

   275,245    $ 756,923.75

Fidelity Securities Fund: Fidelity Small Cap Growth Fund

   750,000    $ 2,062,500.00

Fidelity Trend Fund: Fidelity Trend Fund

   550,000    $ 1,512,500.00

Fidelity Advisor Series I: Fidelity Advisor Strategic Growth Fund

   10,000    $ 27,500.00

Variable Insurance Products Fund IV: Growth Stock Portfolio

   10,000    $ 27,500.00

Variable Insurance Products Fund III: Balanced Portfolio

   154,000    $ 423,500.00

Fidelity Securities Fund: Fidelity Dividend Growth Fund

   1,424,000    $ 3,916,000.00

Fidelity Advisor Series: Fidelity Advisor Dividend Growth Fund

   195,000    $ 536,250.00



--------------------------------------------------------------------------------

FORM OF SUBSCRIPTION AGREEMENT

Casual Male Retail Group, Inc.

555 Turnpike Street

Canton, Massachusetts 02021

Gentlemen:

The undersigned (the “Investor”) hereby confirms its agreement with Casual Male
Retail Group, Inc., a Delaware corporation (the “Company”), as follows:

1. This Subscription Agreement, including the Terms and Conditions for Purchase
of Shares attached hereto as Annex I (collectively, this “Agreement”) is made as
of the date set forth below between the Company and the Investor.

2. The Company has authorized the sale and issuance to certain investors of up
to an aggregate of 4,950,000 shares (the “Shares”) of its Common Stock, par
value $0.01 per share (the “Common Stock”), for a purchase price of $2.75 per
share (the “Purchase Price”).

3. The offering and sale of the Shares (the “Offering”) are being made pursuant
to (a) an effective Registration Statement on Form S-3 (the “Registration
Statement”) filed by the Company with the Securities and Exchange Commission
(the “Commission”), including the Prospectus contained therein (the “Base
Prospectus”), (b) if applicable, certain “free writing prospectuses” (as that
term is defined in Rule 405 under the Securities Act of 1933, as amended (the
“Securities Act”)), that have been or will be filed with the Commission and
delivered to the Investor on or prior to the date hereof (the “Issuer Free
Writing Prospectus”), containing certain supplemental information regarding the
Shares, the terms of the Offering and the Company, and (c) a Prospectus
Supplement (the “Prospectus Supplement” and, together with the Base Prospectus,
the “Prospectus”) containing certain supplemental information regarding the
Shares and terms of the Offering that has been or will be filed with the
Commission and delivered to the Investor (or made available to the Investor by
the filing by the Company of an electronic version thereof with the Commission).

4. The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor the Shares set forth
below for the aggregate purchase price set forth below. The Shares shall be
purchased pursuant to the Terms and Conditions for Purchase of Shares attached
hereto as Annex I and incorporated herein by this reference as if fully set
forth herein. The Investor acknowledges that the Offering is not being
underwritten and that there is no minimum offering amount.

5. The manner of settlement of the Shares purchased by the Investor shall be
determined by such Investor as follows (check one):

 

[    ]

   A.    Delivery by crediting the account of the Investor’s prime broker (as
specified by such Investor on Exhibit A annexed hereto) with the Depository
Trust Company (“DTC”) through its Deposit/Withdrawal At Custodian (“DWAC”)
system, whereby Investor’s prime broker shall initiate a DWAC transaction on the
Closing Date using its DTC participant identification number, and released by
American Stock Transfer & Trust Company, the Company’s transfer agent (the
“Transfer Agent”), at the Company’s direction. NO LATER THAN ONE (1) BUSINESS
DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE
INVESTOR SHALL:      

(I)     DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED
WITH THE SHARES ARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE TRANSFER AGENT
TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND



--------------------------------------------------------------------------------

     

(II)    REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE SHARES BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING
ACCOUNT:

     

Bank of America

Address:

ABA #

Account Name:

Account Number:

Attention:

Phone:

Facsimile:

— OR —

[    ]

   B.    Delivery versus payment (“DVP”) through DTC (i.e., on the Closing Date,
the Company shall deliver Shares registered in the Investor’s name and address
as set forth below and released by the Transfer Agent to the Investor through
DTC at the Closing directly to the account(s) at an institution (the
“Institution”) identified by the Investor; upon receipt of such Shares, the
Institution shall promptly electronically deliver such Shares to the Investor,
and simultaneously therewith payment shall be made by the Institution by wire
transfer to the Company). NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION
OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:      

(I)     NOTIFY THE INSTITUTION OF THE ACCOUNT OR ACCOUNTS AT THE INSTITUTION TO
BE CREDITED WITH THE SHARES BEING PURCHASED BY SUCH INVESTOR, AND

     

(II)    CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT THE INSTITUTION TO BE CREDITED
WITH THE SHARES BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE EQUAL TO
THE AGGREGATE PURCHASE PRICE FOR THE SHARES BEING PURCHASED BY THE INVESTOR.

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER. IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE SHARES OR DOES NOT MAKE PROPER
ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES MAY NOT BE DELIVERED
AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE CLOSING
ALTOGETHER.

6. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a FINRA member or an Associated Person (as such term is defined under the
NASD Membership and Registration Rules Section 1011) as of the Closing, and
(c) neither the Investor nor any group of investors (as identified in a public
filing made with the Commission) of which the Investor is a part in connection
with the Offering of the Shares, acquired, or obtained the right to acquire, 20%
or more of the Common Stock (or securities convertible into or exercisable for
Common Stock) or the voting power of the Company on a post-transaction basis.
Exceptions:

The Investor is an Associated Person of certain FINRA members, none of which are
involved in this Offering.

 

- 2 -



--------------------------------------------------------------------------------

7. The Investor represents that it has received (or otherwise had made available
to it by the filing by the Company of an electronic version thereof with the
Commission) the Base Prospectus which is a part of the Company’s Registration
Statement, the documents incorporated by reference therein and any free writing
prospectus (collectively, the “Disclosure Package”), prior to or in connection
with the receipt of this Agreement. The Investor acknowledges that, prior to the
delivery of this Agreement to the Company, the Investor will receive certain
additional information regarding the Offering, including pricing information
(the “Offering Information”). Such information may be provided to the Investor
by any means permitted under the Securities Act, including the Prospectus
Supplement, a free writing prospectus and oral communications.

8. No offer by the Investor to buy Shares will be accepted and no part of the
Purchase Price will be delivered to the Company until the Investor has received
the Offering Information and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Company sending (orally, in writing or by electronic mail) notice of its
acceptance of such offer. An indication of interest will involve no obligation
or commitment of any kind until the Investor has been delivered the Offering
Information and this Agreement is accepted and countersigned by or on behalf of
the Company.

[Remainder of Page Left Blank Intentionally. Signature Page Follows.]

 

- 3 -



--------------------------------------------------------------------------------

Number of Shares:

Purchase Price Per Share: $2.75

Aggregate Purchase Price:

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

Dated as of: September 1, 2009

 

INVESTOR By:  

 

Name:   Title:  

 

Agreed and Accepted this 1st day of September, 2009: CASUAL MALE RETAIL GROUP,
INC. By:  

 

Name:   Title:  

 

- 4 -



--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF SHARES

1. Authorization and Sale of the Shares. Subject to the terms and conditions of
this Agreement, the Company has authorized the sale of the Shares.

2. Agreement to Sell and Purchase the Shares.

2.1 At the Closing (as defined in Section 3.1), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of Shares set forth on the last page of
the Agreement to which these Terms and Conditions for Purchase of Shares are
attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.

2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Shares to them. The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Agreement and the Subscription Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements.”

2.3 The Investor acknowledges that its decision to enter into this Agreement has
been made by such Investor independently of any Other Investor. The Investor
acknowledges that nothing contained herein, and no action taken by any Investor
pursuant to the Agreements, shall be deemed to constitute the Investors as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Investors are in any way acting in concert with
respect to their investments or obligations hereunder.

3. Closings and Delivery of the Shares and Funds.

3.1 Closing. The closing (the “Closing”) of the purchase of the Shares by the
Investor shall occur at the offices of Greenberg Traurig, LLP, One International
Place, Boston, Massachusetts 02110. The date and time of the Closing (the
“Closing Date”) shall be 10:00 a.m., Boston time, on the first (1st) business
day on which the conditions to the Closing set forth in Section 3.2 below are
satisfied or waived (or such later date as is mutually agreed to by the Company
and the Investor). At the Closing, (a) the Company shall cause the Transfer
Agent to deliver to the Investor the number of Shares set forth on the Signature
Page registered in the name of the Investor or, if so indicated on the Investor
Questionnaire attached hereto as Exhibit A, in the name of a nominee designated
by the Investor and (b) the aggregate purchase price for the Shares being
purchased by the Investor will be delivered by or on behalf of the Investor to
the Company.

3.2 Conditions to the Obligations of the Parties.

(a) Conditions to the Company’s Obligations. The Company’s obligation to issue
and sell the Shares to the Investor shall be subject to:

(i) the Company’s receipt of the Investor’s executed signature page to this
Agreement;

 

- 5 -



--------------------------------------------------------------------------------

(ii) the receipt by the Company of the purchase price for the Shares being
purchased hereunder as set forth on the Signature Page;

(iii) the accuracy of the representations and warranties made by the Investor
and the fulfillment of those undertakings of the Investor to be fulfilled prior
to the Closing Date;

(iv) the Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Shares, including
without limitation, those required by the NASDAQ Global Select Market
(“Nasdaq”);

(v) no statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by this Agreement; and

(vi) (A) The Registration Statement shall remain effective at all times up to
and including the Closing Date and the issuance of the Shares to the Investor
may be made thereunder; (B) neither the Company nor the Investor shall have
received notice that the Commission has issued or intends to issue a stop order
with respect to the Registration Statement or that the Commission otherwise has
suspended or withdrawn the effectiveness of the Registration Statement either,
temporarily or permanently, or intends or has threatened to do so; and (C) no
other suspension of the use or withdrawal of the effectiveness of the
Registration Statement or Prospectus shall exist.

(b) Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the Shares shall be subject to:

(i) the Investor’s receipt of the Company’s executed signature page to this
Agreement;

(ii) the accuracy of the representations and warranties made by the Company and
the fulfillment of those undertakings of the Company to be fulfilled prior to
the Closing Date;

(iii) the Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Shares,
including without limitation, those required by Nasdaq;

(iv) no statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by this Agreement; and

(v) (A) The Registration Statement shall remain effective at all times up to and
including the Closing Date and the issuance of the Shares to the Investor may be
made thereunder; (B) neither the Company nor the Investor shall have received
notice that the Commission has issued or intends to issue a stop order with
respect to the Registration Statement or that the Commission otherwise has
suspended or withdrawn the effectiveness of the Registration Statement either,
temporarily or permanently, or intends or has threatened to do so; and (C) no
other suspension of the use or withdrawal of the effectiveness of the
Registration Statement or Prospectus shall exist.

 

- 6 -



--------------------------------------------------------------------------------

The Investor’s obligations are expressly not conditioned on the purchase by any
or all of the Other Investors of the Shares that they have agreed to purchase
from the Company.

3.3 Delivery of Funds.

(a) DWAC Delivery. If the Investor elects to settle the Shares purchased by such
Investor through DTC’s Deposit/Withdrawal at Custodian (“DWAC”) delivery system,
no later than one (1) business day after the execution of this Agreement by the
Investor and the Company, the Investor shall remit by wire transfer the amount
of funds equal to the aggregate purchase price for the Shares being purchased by
the Investor to the following account designated by the Company:

Bank of America

Address:

ABA #

Account Name:

Account Number:

Attention:

Phone:

Facsimile:

Such funds shall be deemed to be held in escrow until the Closing, at which time
such funds will be deemed released to the Company.

(b) Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
confirm that the account or accounts at the Institution to be credited with the
Shares being purchased by the Investor have a minimum balance equal to the
aggregate purchase price for the Shares being purchased by the Investor.

3.4 Delivery of Shares.

(a) DWAC Delivery. If the Investor elects to settle the Shares purchased by such
Investor through DTC’s DWAC delivery system, no later than one (1) business day
after the execution of this Agreement by the Investor and the Company, the
Investor shall direct the broker-dealer at which the account or accounts to be
credited with the Shares being purchased by such Investor are maintained, which
broker/dealer shall be a DTC participant, to set up a DWAC instructing American
Stock Transfer & Trust Company, the Company’s Transfer Agent, to credit such
account or accounts with the Shares. Such DWAC instruction shall indicate the
settlement date for the deposit of the Shares. Simultaneously with the release
to the Company of the funds held in escrow pursuant to Section 3.3 above, the
Company shall direct the Transfer Agent to credit the Investor’s account or
accounts with the Shares pursuant to the information contained in the DWAC.

(b) Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
notify the Institution of the account or accounts at the Institution to be
credited with the Shares being purchased by such Investor. On the Closing Date,
the Company shall deliver the Shares to the Investor through DTC directly to the
account(s) at the Institution identified by Investor and simultaneously
therewith payment shall be made by the Institution by wire transfer to the
Company.

 

- 7 -



--------------------------------------------------------------------------------

4. Representations, Warranties and Covenants of the Investor.

The Investor acknowledges, represents and warrants to, and agrees with, the
Company that:

4.1 The Investor (a) is knowledgeable, sophisticated and experienced in making,
and is qualified to make decisions with respect to, investments in shares
presenting an investment decision like that involved in the purchase of the
Shares, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the Closing
Date and (c) in connection with its decision to purchase the number of Shares
set forth on the Signature Page, has received and is relying only upon the
Disclosure Package and the documents incorporated by reference therein and the
Offering Information.

4.2 (a) No action has been or will be taken in any jurisdiction outside the
United States by the Company that would permit an offering of the Shares, or
possession or distribution of offering materials in connection with the issue of
the Shares in any jurisdiction outside the United States where action for that
purpose is required, (b) if the Investor is outside the United States, it will
comply with all applicable laws and regulations in each foreign jurisdiction in
which it purchases, offers, sells or delivers Shares or has in its possession or
distributes any offering material, in all cases at its own expense and (c) the
Company has not made any representation, disclosure or use of any information in
connection with the issue, placement, purchase and sale of the Shares, except as
set forth or incorporated by reference in the Base Prospectus or the Prospectus
Supplement.

4.3 (a) The Investor has full right, power, authority and capacity to enter into
this Agreement and to consummate the transactions contemplated hereby and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement, and (b) this Agreement constitutes a valid and binding
obligation of the Investor enforceable against the Investor in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

4.4 The Investor understands that nothing in this Agreement, the Prospectus or
any other materials presented to the Investor in connection with the purchase
and sale of the Shares constitutes legal, tax or investment advice. The Investor
has consulted such legal, tax and investment advisors and made such
investigation as it, in its sole discretion, has deemed necessary or appropriate
in connection with its purchase of Shares.

4.5 Since the time at which the Company first contacted the Investor about the
Offering, the Investor has not disclosed any information regarding the Offering
to any third parties (other than its legal, accounting and other advisors) and
has not engaged in any transactions involving the securities of the Company
(including, without limitation, any Short Sales involving the Company’s
securities). The Investor covenants that it will not engage in any purchases or
sales of the securities of the Company (including Short Sales) prior to the time
that the transactions contemplated by this Agreement are publicly disclosed. The
Investor agrees that it will not use any of the Shares acquired pursuant to this
Agreement to cover any short position in the Common Stock if doing so would be
in violation of applicable securities laws. For purposes hereof, “Short Sales”
include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), whether or not against the box, and all types of
direct and indirect stock pledges, forward sales contracts, options, puts,
calls, short sales, swaps, “put equivalent

 

- 8 -



--------------------------------------------------------------------------------

positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and sales and other
transactions through non-US broker dealers or foreign regulated brokers.

5. Representations, Warranties and Covenants of the Company.

5.1 Organization and Qualification. The Company is duly organized and validly
existing and in good standing under the laws of the State of Delaware, and has
the requisite power and authorization to own its properties and to carry on its
business as now being conducted and as presently proposed to be conducted. The
Company is duly qualified as a foreign entity to do business and is in good
standing in every jurisdiction in which its ownership of property or the nature
of the business conducted by it makes such qualification necessary, except to
the extent that the failure to be so qualified or be in good standing would not
have a Material Adverse Effect. As used in this Agreement, “Material Adverse
Effect” means any material adverse effect on (i) the business, properties,
assets, liabilities, operations (including results thereof) or condition
(financial or otherwise) of the Company and its subsidiaries, taken as a whole,
(ii) the legality, validity or enforceability of the transactions contemplated
hereby or (iii) the authority or ability of the Company to perform its
obligations hereunder.

5.2 Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and to issue the Shares in accordance with the terms hereof. The
execution and delivery of this Agreement by the Company, and the consummation by
the Company of the transactions contemplated hereby have been duly authorized by
the Company’s board of directors and, other than the filing with the Commission
of a the Prospectus Supplement relating to the transactions contemplated hereby,
no further filing, consent or authorization is required by the Company, its
board of directors or its stockholders or other governing body or regulatory
authority. This Agreement has been duly executed and delivered by the Company
and constitutes a valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

5.3 Issuance of Shares. The issuance of the Shares is duly authorized and, when
issued and paid for in accordance with the terms of this Agreement, the Shares
shall be validly issued, fully paid and non-assessable and free from all taxes,
liens, charges and other encumbrances imposed by the Company. The Company has
available for issuance and sale from its duly authorized capital stock the
Shares issuable pursuant to this Agreement. The Shares are being issued pursuant
to the Registration Statement and the issuance of the Shares has been registered
by the Company under the Securities Act. The Registration Statement is effective
and available for the issuance of the Shares thereunder and the Company has not
received any notice that the Commission has issued or intends to issue a
stop-order or other order with respect to the Registration Statement or the
Prospectus or that the Commission otherwise has (i) suspended or withdrawn the
effectiveness of the Registration Statement or (ii) issued any order preventing
or suspending the use of the Prospectus, in either case, either temporarily or
permanently, or intends or has threatened in writing to do so. The “Plan of
Distribution” section under the Registration Statement permits the issuance of
the Shares hereunder. At the time the Registration Statement and any amendments
thereto became effective, at the date of this Agreement and at the Closing Date,
the Registration Statement and any amendments thereto conformed and will conform
in all material respects to the requirements of the Securities Act and did not
and will not contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading; and the Prospectus and any amendments or
supplements thereto, at the time the Prospectus or any amendment or supplement
thereto was issued and at the Closing Date,

 

- 9 -



--------------------------------------------------------------------------------

conformed and will conform in all material respects to the requirements of the
Securities Act and did not and will not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

5.4 No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby will not (i) result in a violation of the Company’s Restated Certificate
of Incorporation, as amended and as in effect on the date hereof (the
“Certificate of Incorporation”), or the Company’s bylaws, as amended and as in
effect on the date hereof (the “Bylaws”), (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its subsidiaries is a party, or (iii) subject to the
making of the Required Filings (as defined below) by the Company, result in a
violation of any law, rule, regulation, order, judgment or decree (including
foreign, federal and state securities laws and regulations and the rules and
regulations of Nasdaq) applicable to the Company or any of its subsidiaries or
by which any property or asset of the Company or any of its subsidiaries is
bound or affected except, in the case of clause (ii) or (iii) above, to the
extent such violations that could not reasonably be expected to have a Material
Adverse Effect.

5.5 Consents. The Company is not required to obtain any consent, authorization
or order of, or make any filing or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its obligations under or
contemplated by this Agreement, other than (i) a notification filing with
Nasdaq, (ii) the filing with the Commission of the Prospectus Supplement and
(iii) the filing with the Commission of a Current Report on Form 8-K
(collectively, “Required Filings”). All consents, authorizations, orders,
filings and registrations which the Company is required to obtain or make on or
before the Closing Date pursuant to the preceding sentence have been obtained or
made on or prior to the Closing Date. Required Filings to be made after the
Closing Date shall be made in compliance with the terms of this Agreement and
applicable federal and state securities laws.

5.6 SEC Documents. During the one (1) year prior to the date hereof, the Company
has timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the Commission pursuant to the reporting
requirements of the Exchange Act (all of the foregoing filed prior to the date
hereof and all exhibits included therein and financial statements, notes and
schedules thereto and documents incorporated by reference therein being referred
to herein as the “SEC Documents”). As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. As of their respective dates, the
financial statements of the Company included in the SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto as in effect as
of the time of filing. Such financial statements have been prepared in
accordance with generally accepted accounting principles, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments which will not be
material, either individually or in the aggregate).

 

- 10 -



--------------------------------------------------------------------------------

5.7 Absence of Certain Changes. Since the date of the Company’s most recent
financial statements contained in its Form 10-Q for the quarter ended August 1,
2009 (the “Form 10-Q”), except as disclosed in subsequent SEC Documents filed
prior to the date hereof, there has been no event, occurrence or development
that, individually or in the aggregate, has had or would reasonably be expected
to result in a Material Adverse Effect. Since the date of the Company’s most
recent financial statements contained in the Form 10-Q, except as disclosed in a
subsequent SEC Documents filed prior to the date hereof, neither the Company nor
any of its Subsidiaries has (i) declared or paid any dividends other than by
Subsidiaries to the Company or (ii) sold any material assets, individually or in
the aggregate, outside of the ordinary course of business.

5.8 Compliance. Neither the Company nor any of its subsidiaries (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any of its subsidiaries under), nor has the Company or any of its
subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any material agreement of the Company (whether or
not such default or violation has been waived), (ii) is in violation of any
order of which the Company or any of its subsidiaries has been made aware in
writing of any court, arbitrator or governmental body having jurisdiction over
the Company or any of its subsidiaries or their respective properties or assets,
or (iii) is in violation of, or in receipt of written notice that it is in
violation of, any statute, rule or regulation of any governmental authority
applicable to the Company or any of its subsidiaries, except in each case as
would not have or reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

6. Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement, all covenants, agreements, representations and warranties made by the
Company and the Investor herein will survive the execution of this Agreement,
the delivery to the Investor of the Shares being purchased and the payment
therefor for a period of one (1) year from the date hereof.

7. Notices. All notices, requests, consents and other communications hereunder
will be in writing, will be mailed (a) if within the domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile or (b) if delivered from
outside the United States, by International Federal Express or facsimile, and
(c) will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by facsimile, upon electric confirmation of receipt
and will be delivered and addressed as follows:

(a) if to the Company, to:

Casual Male Retail Group, Inc.

555 Turnpike Street

Canton, Massachusetts 02021

Attention: Robert S. Molloy

Facsimile: (781) 821-5174

with a copy (which shall not constitute notice) to:

Greenberg Traurig LLP

One International Place

Boston, Massachusetts 02110

Attention: Bradley A. Jacobson

Facsimile: (617) 279-8402

 

- 11 -



--------------------------------------------------------------------------------

(b) if to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.

8. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.

9. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.

10. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

11. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of Delaware, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

12. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties.

13. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s signed counterpart to this Agreement,
together with the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of Shares to such Investor.

14. Press Release. The Company and the Investor agree that the Company shall
issue a press release announcing the Offering and disclosing all material
information regarding the Offering prior to the opening of the financial markets
in New York City on the business day immediately after the date hereof.

15. Publicity. The Company agrees that it will not use in advertising or
publicity the names of the Investor, Fidelity Management & Research Company, any
of its partners or employees, any of the funds or accounts managed by it or any
of its affiliates, or any trade name, trademark, trade device, service mark,
symbol or any abbreviation, contraction or simulation thereof, in any case
without the prior written consent of Fidelity Management & Research Company,
except for public disclosure required by federal securities laws in connection
with the filing of final Agreements with the Commission.

16. Limitation of Liability. A copy of the Agreement and Declaration of Trust of
the Investor is on file with the Secretary of State of the Investor’s formation,
and notice is hereby given that this Agreement is not executed on behalf of the
Trustees of the Investor as individuals and that the obligations of this
Agreement are not binding upon any of the Trustees, officers or stockholders of
the Investor individually but are binding only upon the assets and property of
such Investor. The Company is expressly put on notice that the rights and
obligations of each series of shares of each trust under the Investor’s
Declaration of Trust are separate and distinct from those of any and all other
series.

17. Termination. This Agreement may be terminated and the sale and purchase of
the Shares hereunder abandoned at any time prior to the Closing by either the
Company or the Investor upon written

 

- 12 -



--------------------------------------------------------------------------------

notice to the other, if the Closing has not been consummated on or prior to 5:00
p.m., New York City time, on the tenth (10th) day following the date of this
Agreement; provided, however, that the right to terminate this Agreement under
this Section 15 shall not be available to any person whose failure to comply
with its obligations under this Agreement has been the cause of or resulted in
the failure of the Closing to occur on or before such time.

 

- 13 -



--------------------------------------------------------------------------------

EXHIBIT A

CASUAL MALE RETAIL GROUP, INC.

INVESTOR QUESTIONNAIRE

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

 

1.    The exact name that your Shares are to be registered in. You may use a
nominee name if appropriate:    2.    The relationship between the Investor and
the registered holder listed in response to item 1 above:    3.    The mailing
address of the registered holder listed in response to item 1 above:    4.   
The Social Security Number or Tax Identification Number of the registered holder
listed in the response to item 1 above:    5.    Name of DTC Participant
(broker-dealer at which the account or accounts to be credited with the Shares
are maintained):    6.    DTC Participant Number:    7.    Name of Account at
DTC Participant being credited with the Shares:    8.    Account Number at DTC
Participant being credited with the Shares:   

 

- 14 -